[Altegris Letterhead] July 28, 2011 VIA EDGAR Mr. Michael McTiernan, Assistant Director Mr. Jerard Gibson, Attorney-Advisor Division of Corporation Finance United States Securities and Exchange Commission treet, N.E. Washington, D.C.20549-6010 Re: Altegris QIM Futures Fund, L.P. (the “Registrant”) – Amendment No. 2 to the Registration Statement on Form 10 (Registration No. 000-53815) Mr. McTiernan and Mr. Gibson: In connection with the Staff’s letter of October 18, 2010 relating to the Registrant’s Registration Statement on Form 10/A filed on September 10, 2010, Altegris QIM Futures Fund, L.P. (the “Registrant”) acknowledges the following: 1. the Registrant is responsible for the adequacy and accuracy of the disclosures in the filing; 2. staff comments or changes to disclosures in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and 3. the Registrant may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Altegris QIM Futures Fund, L.P. By: Altegris Portfolio Management, Inc. (dba Altegris Funds) By: /s/Jon C. Sundt Jon C. Sundt, President
